     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 1 of 14




 1                                                                                           SH

 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Edward J. Gladney,                              No. CV 17-00427-TUC-DCB
10                           Plaintiff,
11    v.                                              AMENDED1 ORDER
12
      JT Shartle, et al.,
13
                             Defendants.
14
15
            Plaintiff Edward J. Gladney, who is currently confined in United States Penitentiary
16
     (USP)-Coleman in Coleman, Florida, brought this civil rights action pursuant to the Federal
17
     Tort Claims Act (FTCA), 28 U.S.C. §§ 1346 and 2671-2680. (Doc. 10.) Before the Court
18
     are Plaintiff’s Motion for Summary Judgment (Doc. 76) and Defendant’s Motion to
19
     Dismiss/Motion for Summary Judgment (Doc. 109). The Motions are fully briefed and
20
     ripe for ruling. (Docs. 114, 115, 122, 126.)2
21
     I.     Background
22
            In her Second Amended Complaint, Plaintiff sues the United States of America and
23
     raises one claim for relief. (Doc. 10 at 3.) Plaintiff alleges that on May 19, 2016, while
24
     she was housed in the USP-Tucson in Tucson, Arizona, she was sexually assaulted by
25
     prisoner Tyrell Powell between 9:01 a.m. and 10:05 a.m. (Id.) Plaintiff claims Defendant
26
27          1
                Amended nunc pro tunc solely for the purpose of disclosure.
28          2
             The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
     962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 108.)
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 2 of 14




 1   negligently “failed to provide adequate officer monitoring of an out-of-bounds inmate and
 2   failed to adequately staff [the] housing unit with at least two officers as required.” (Id.)
 3   Plaintiff seeks monetary damages. On screening under 28 U.S.C. § 1915A(a), the Court
 4   determined that Plaintiff stated an FTCA claim and directed Defendant to answer. (Doc.
 5   12.)
 6          Defendant moves for dismissal under Federal Rule of Civil Procedure 12(b)(1) on
 7   the grounds that Plaintiff’s claim is barred by the FTCA’s discretionary function exception
 8   and that Plaintiff failed to exhaust her administrative remedies “on any and all claims
 9   beyond the alleged claim of failure to monitor by the officer on duty in Plaintiff’s housing
10   unit.” (Doc. 109 at 1.) In the alternative, Defendant moves for summary judgment on the
11   merits of Plaintiff’s claim. (Id.) Plaintiff also moves for summary judgment. (Doc. 76.)
12   II.    Relevant Facts
13          A.     Sexual Assault
14          On May 19, 2016, Plaintiff was housed in the USP-Tucson B-2 Housing Unit. (Id.
15   ¶ 1.) Prisoner Terell Powell was housed in the D-1 Housing Unit. (Id. ¶ 2.) USP-Tucson
16   is a designated Sex Offender Management Program (SOMP) facility, with the goals of
17   assessment, treatment, and management of convicted sex offenders. (Doc. 90 (Pl.’s Supp.
18   Statement of Facts) ¶ 36; Doc. 90-1 at 1–2 (Pl.’s Ex. 10); Doc. 102 (Def.’s Statement of
19   Facts) ¶ 15.) SOMP facilities generally “maintain a significant proportion of sexual
20   offenders in the population.” (Doc. 90-1 at 6 (Pl.’s Ex. 11).)
21          Plaintiff identifies herself as “transgender/feminine.” (Doc. 77 (Pl.’s Statement of
22   Facts) ¶ 18.)3 She asserts that she has “been outwardly homosexual since the year 2001,
23   and [has] been outwardly transgender since July of 2013.” (Doc. 80 (Pl.’s Decl. ¶ 46).)
24   Plaintiff states that she has “had feminine mannerisms since grade school” and the staff at
25   USP-Tucson often addressed him as “M[a’]am and Ms.” (Id. ¶ 47.)
26
27          3
             Plaintiff also presents evidence regarding a different prisoner who engaged in non-
28   consensual sexual contacts with Plaintiff, but these events took place in May and June
     2017, and are not relevant to her claim before the Court; therefore, this evidence will be
     disregarded. (See Doc. 117; Doc. 120-1 at 50–56 (Pl.’s Exs. 22–25).)

                                                -2-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 3 of 14




 1          On May 19, 2019, between the hours of 9:01 a.m. and 10:05 a.m., Housing Unit
 2   Officer (HUO) B. Westling was the only HUO on duty in the B-2 Housing Unit. (Doc. 77
 3   ¶ 3.) Plaintiff alleges that at some point on May 19, 2016, Powell entered the B-2 Unit and
 4   sexually assaulted her between the hours of 9:01 a.m. and 10:05 a.m. (Doc. 10 at 3; Doc.
 5   80 (Pl.’s Decl.) ¶ 13.) Plaintiff states that Powell asked for help cleaning his shoes. (Id. ¶
 6   17.) Plaintiff entered cell #107, and cleaned Powell’s shoes. (Id. ¶¶ 19–22.) When
 7   Plaintiff attempted to leave the cell, Powell placed a “make-shift knife” to Plaintiff’s back,
 8   pulled Plaintiff’s pants and underwear down, and inserted his finger into Plaintiff’s anus
 9   while masturbating. (Id. ¶¶ 24–30.) Afterwards, Powell put the knife away and threatened
10   Plaintiff not to tell anyone, and Plaintiff pulled up her shorts and underwear and exited the
11   cell. (Id. ¶¶ 31–32.)
12          On May 20, 2016, Plaintiff “reported the incident by sliding a note under the
13   Counselor’s door[.]” (Doc. 80 ¶ 35.) In an Inmate Request to Staff dated May 19, 2016,
14   Plaintiff stated:
15                  [Powell] has been coming in this unit on a regular basis
16                  harassing me which was a reason I moved to B-1 a few months
                    back. Today, he came in the unit between 9:00 a.m.-9:15 a.m.,
17                  and left at the 10 a.m. recall (10:15 a.m.). When he came into
                    the unit, he went in cell #107 and called me in a few minutes
18
                    later. He asked me to perform oral sex. I refused. At this point
19                  he became very hostile and threatened me. He then forced my
                    shorts down and began masturbating to the point of ejaculation.
20
                    Please keep him away from me. I am in fear of my life with
21                  him on this yard.
22   (Doc. 102-4 (Def.’s Ex. 3, Attach. A).)
23          Plaintiff was subsequently called into the Lieutenant’s office where she described
24   the sexual assault “in great detail” to Lieutenants R. Reed and J. Van Devender and a prison
25   psychologist. (Id. ¶¶ 36–37.) Plaintiff was given “a medical evaluation and psychological
26   services,” and an investigation was initiated. (Doc. 102 ¶ 5.) At some point after Plaintiff
27
28



                                                 -3-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 4 of 14




 1   reported the incident, Powell was placed in the Special Housing Unit (SHU) pending
 2   investigation. (Doc. 77 ¶ 4.)4
 3          On May 23, 2016, Plaintiff and Powell were interviewed separately. (Doc. 110 at 6
 4   (Def.’s Ex. 2, Attach. A).) Powell admitted to being in an unauthorized location (“out of
 5   bounds”), but he denied sexually assaulting Plaintiff. (Id.) Interviews were also conducted
 6   with other prisoners; no one witnessed the reported incident. (Id. at 7.) Plaintiff reported
 7   that Powell had been harassing her for approximately six months, but this was the first time
 8   she had reported Powell’s sexual harassment to USP-Tucson staff. (Id. at 8.) According
 9   to the investigation notes, medical evaluation notes, and psychology services notes,
10   Plaintiff reported that Powell pulled her pants down and began to masturbate and that there
11   was no physical contact or penetration during the incident. (Doc. 110 at 6, 8, 12.)
12          The USP-Tucson staff reviewed video of the B-2 Unit, but there was no footage
13   showing what happened inside cell #107. (Doc. 102 ¶ 10.) There is no video footage
14   showing Powell entering the B-2 Unit the day of the assault. (Doc. 77 ¶ 10.)
15          The investigation resulted in a determination that the incident was unsubstantiated.
16   (Doc. 102 ¶ 11.) Powell was disciplined for being out of bounds, and he was transferred
17   out of USP-Tucson shortly after Plaintiff reported the sexual assault. (Id. ¶¶ 12–13; Doc.
18   77 ¶ 9.)
19          B.     Administrative Claim
20          Plaintiff completed an administrative tort claim (“Form 95”) on September 15,
21   2016; it was received by the Bureau of Prisons (BOP) on October 24, 2016. (Doc. 102-4
22   at 7 (Def.’s Ex. 3, Attach. B).) In the claim, Plaintiff alleged that:
23                 On May 19, 2016, between the hours of 9:01 a.m. and 10:05
24                 a.m., [Powell], who was assigned to be housed on D-1 unit
                   (south side) ventured “out of bounds” to my assigned unit B-2
25                 (north side) and sexually harassed and assaulted me. The
                   officer posted in my unit (B-2), Correctional Officer B.
26
27
            4
28           The SHU is a housing unit where prisoners are securely separated from the general
     prisoner population to ensure the safety, security, and orderly operation of the prison.
     (Doc. 77 ¶¶ 6–7.)

                                                  -4-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 5 of 14




 1                   Westling, willfully or otherwise negligently failed to monitor
                     inmates who did not belong in the unit (B-2).
 2
     (Id.)
 3
              Plaintiff’s claim was investigated, and in a response dated March 10, 2017, Plaintiff
 4
     was informed that the “[i]nvestigation fail[ed] to disclose any evidence of negligence or
 5
     other conduct for which the United States is liable. You have failed to establish that you
 6
     sustained a loss or personal injury as a result of staff negligence in this matter.
 7
     Accordingly, your claim is denied.” (Id. at 9 (Def.’s Ex. 3, Attach. C).) Plaintiff was also
 8
     informed that she had six months from the date the response was mailed to bring a lawsuit.
 9
     (Id.)
10
              C.     Relevant Policies
11
                     1.     USP-Tucson Housing Unit Staffing
12
              “Staffing at Bureau of Prisons facilities is based on the security level of the
13
     institution, the unique mission and layout of the institution, and the Bureau of Prisons[’]
14
     allocation of financial and human resources across the 122 prisons it operates.” (Doc. 102
15
     ¶ 30.) Between 2013 and 2016, the BOP staffing allocation for HUOs at high security
16
     facilities, such as USP-Tucson, provided for one officer on each unit during each of the
17
     three shifts: morning (12:00 a.m. to 8:00 a.m.), day (8:00 a.m. to 4:00 p.m.), and evening
18
     (4:00 p.m. to 8:00 a.m.) (Id. ¶ 31.) The staffing allocation also allowed for a second HUO
19
     to be scheduled in each unit during the evening shift and on weekends. (Id.; Doc. 110 at
20
     23.)
21
              In 2006, the BOP sought a budget increase “to provide for a second correctional
22
     officer in each unit, on each shift, at High-Security institutions, like USP Tucson.” (Id.
23
     ¶ 32.)    Once Congress approved the budget increase, the BOP updated its staffing
24
     guidelines to provide for two HUOs on each shift at all high-security facilities. (Id.; Doc.
25
     110 at 21, 23, 27.) The Master Agreement between the BOP and the Council of Prison
26
     Locals requires that “quarterly rosters must be posted prior to the upcoming quarter, so
27
     [that] bargaining unit staff can bid for assignments and shifts and submit requests for
28



                                                  -5-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 6 of 14




 1   leave.” (Doc. 102 ¶ 33.) In compliance with the Master Agreement, “the additional post
 2   created by the updated staffing guidelines had to be added to the roster and posted for the
 3   bargaining unit staff bidding process.” (Id.) As such, the updated staffing guidelines did
 4   not go into effect at USP-Tucson until the second quarter change on June 15, 2016. (Id.)
 5                  2.     BOP Program Statements (PS)
 6            According to PS 5500.14,5 BOP facilities conduct five “official counts” every 24
 7   hours. (Id. ¶ 36.) At USP-Tucson, official counts took place at around 12:01 a.m., 3:00
 8   a.m., 5:00 a.m., 10: a.m., 4:00 p.m., and 10:00 p.m. (Id.) During official counts, all
 9   prisoners are locked in their cells while two staff members check each cell to make sure
10   that the assigned prisoners are present and alive by “positively observing human flesh”
11   when counting each prisoner. (Id.; PS 5500.14 § 300(4).)
12            Under PS 5500.14, “census checks” are conducted to identify prisoners in
13   unauthorized and unassigned areas. (Doc. 102 ¶ 37.) A census check is not an official
14   count or a total head count and must be conducted during each work period, morning and
15   evening. (Id.; PS 5500.14 § 304.) “Institutions will set guidelines and procedures for
16   conducting the census check in an Institutional Supplement.” (PS 5500.14 § 304(1).) At
17   the relevant time, USP-Tucson morning census checks occurred after the 7:50 a.m. work
18   call and before the 9:00 a.m. open move. (Doc. 102 ¶ 37.) On the morning of May 19,
19   2016, the census check took place at 8:40 a.m. and showed no unauthorized prisoners
20   present and no prisoners absent without leave. (Id.)
21            With the exception of the official counts and census checks, PS 5500.14 does not
22   contain any further parameters for scheduling or conducting monitoring in BOP housing
23   units.
24
25
26            5
              Complex Captain Darrin McWhorter asserts that a copy of PS 5500.14 was
27   included as Attachment J to his declaration, but the exhibit is not included in the Court’s
     records. (See Doc. 102-3 at 9 (McWhorter Decl. ¶ 35).) However, a copy of PS 5500.14
28   is available to the public at https://www.bop.gov/policy/progstat/5500_014.pdf. A court
     “may take judicial notice of court filings and other matters of public record.” Reyn’s Pasta
     Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n. 6 (9th Cir. 2006).

                                                -6-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 7 of 14




 1          PS 3420.11(6) states that BOP “[e]mployees are required to remain fully alert and
 2   attentive during duty hours.”6 Additionally, PS 1210.24(7) provides that “[b]reach of
 3   security or safety . . . resulting in escape or serious injury” constitutes a Classification 2
 4   case of employee misconduct, and “[r]efusal to follow instructions or procedures . . . [and]
 5   failure to properly supervise or control persons in custody” constitutes a Classification 3
 6   case of employee misconduct.7
 7                 3.     Federal Statutes and Regulations
 8          Pursuant to 18 U.S.C. § 4042(a)(2), the BOP is generally required to “provide
 9   suitable quarters and provide for the safekeeping, care, and subsistence” of prisoners in its
10   custody. However, the statute does not contain any specifications for how BOP is to satisfy
11   this duty. See 18 U.S.C. § 4042(a)(2).
12          Additionally, under the Prison Rape Elimination Act (PREA) National Standards,
13   an “agency shall ensure that each facility it operates shall develop, document, and make its
14   best efforts to comply on a regular basis with a staffing plan that provides for adequate
15   levels of staffing, and, where applicable, video monitoring, to protect inmates against
16   sexual abuse.” 28 C.F.R. § 115.13. Further, “[i]n calculating adequate staffing levels and
17   determining the need for video monitoring,” correctional facilities must consider:
18                 (1) Generally accepted detention and correctional practices;
19                 (2) Any judicial findings of inadequacy;
20                 (3) Any findings of inadequacy from Federal investigative
21                 agencies;

22                 (4) Any findings of inadequacy from internal or external
                   oversight bodies;
23
                   (5) All components of the facility’s physical plant (including
24                 “blind-spots” or areas where staff or inmates may be isolated);
25
26
            6
27             A copy of PS 3420.11 is available                          to    the   public     at
     https://www.bop.gov/policy/progstat/3420_011.pdf.
28          7
               A copy of PS 1210.24 is available                          to    the   public     at
     https://www.bop.gov/policy/progstat/1210_024.pdf.

                                                 -7-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 8 of 14




 1                 (6) The composition of the inmate population;

 2                 (7) The number and placement of supervisory staff;

 3                 (8) Institution programs occurring on a particular shift;

 4                 (9) Any applicable State or local laws, regulations, or
                   standards;
 5
                   (10) The prevalence of substantiated and unsubstantiated
 6                 incidents of sexual abuse; and
 7                 (11) Any other relevant factors.
 8
     (Id.)
 9
     III.    Subjection Matter Jurisdiction
10
             “Federal courts are courts of limited jurisdiction. They possess only that power
11
     authorized by Constitution and statute . . . .” Kokkonen v. Guardian Life Ins. Co. of Am.,
12
     511 U.S. 375, 377 (1994) (internal citations omitted). Under Federal Rule of Civil
13
     Procedure 12(b)(1), a defendant may seek dismissal of an action for lack of subject matter
14
     jurisdiction. A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction can
15
     be either a facial or factual attack. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
16
     (9th Cir. 2004). “In a facial attack, the challenger asserts that the allegations contained in
17
     a complaint are insufficient on their face to invoke federal jurisdiction.” Id. Dismissal is
18
     appropriate if the complaint on its face fails to allege facts sufficient to establish subject
19
     matter jurisdiction. In re Dynamic Random Access Memory (DRAM) Antitrust Litig., 546
20
     F.3d 981, 984–985 (9th Cir. 2008). “By contrast, in a factual attack, the challenger disputes
21
     the truth of the allegations that, by themselves, would otherwise invoke federal
22
     jurisdiction.” Meyer, 373 F.3d at 1039. When addressing a factual attack on jurisdiction,
23
     a court may review evidence beyond the complaint. Id. The plaintiff has the burden of
24
     proving that the court has subject matter jurisdiction. Tosco Corp. v. Cmtys. for a Better
25
     Env’t, 236 F.3d 495, 499 (9th Cir. 2001), overruled on other grounds by Hertz Corp. v.
26
     Friend, 559 U.S. 77 (2010).
27
     ...
28
     ...


                                                 -8-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 9 of 14




 1          A.     Exhaustion
 2          A plaintiff may not bring an FTCA claim until the plaintiff has exhausted all
 3   administrative remedies. McNeil v. United States, 508 U.S. 106, 113 (1993). Courts
 4   strictly construe this requirement because “[s]overeign immunity is an important limitation
 5   on the subject matter jurisdiction of federal courts. The United States, as sovereign, can
 6   only be sued to the extent it has waived its sovereign immunity.” Vacek v. United States
 7   Postal Serv., 447 F.3d 1248, 1250–1251 (9th Cir.2006). “[Courts] have repeatedly held
 8   that the exhaustion requirement [of the FTCA] is jurisdictional in nature and must be
 9   interpreted strictly . . . . Any such waiver must be strictly construed in favor of the United
10   States.” Id. As such, § 2675(a) of the FTCA provides that:
11          An action shall not be instituted upon a claim against the United States . . . unless
12          the claimant shall have first presented the claim to the appropriate Federal agency
            and his claim shall have been finally denied by the agency in writing and sent by
13          certified or registered mail.
14
     28 U.S.C. § 2675(a).
15
            Here, Defendant argues that “Plaintiff has failed to exhaust her administrative
16
     remedies with respect [to] any and all claims other than a failure to monitor by the officer
17
     on duty[.]” (Doc. 109 at 11.) The only allegations Plaintiff brought in her Second
18
     Amended Complaint are that Defendant (1) “failed to provide adequate officer monitoring
19
     of an out-of-bounds inmate” and (2) “failed to adequately staff [the] housing unit with at
20
     least two officers as required.” (Doc. 10 at 3.) It is undisputed that in her September 15,
21
     2016 administrative tort claim, Plaintiff only complained that she was sexually assaulted
22
     as result of the on-duty officer failing to monitor the prisoners in the B-2 Unit. (Doc. 102-
23
     4 at 7 (Def.’s Ex. 3, Attach. B).) Plaintiff did not mention inadequate staffing in her
24
     administrative tort claim. (See id.) Plaintiff’s administrative tort claim was denied on
25
     March 10, 2017. (Id. at 9 (Def.’s Ex. 3, Attach. C).) There is no evidence that Plaintiff
26
     filed any other administrative tort claims regarding the May 19, 2016 sexual assault or
27
     inadequate staffing or that she exhausted any other claims. On these facts, the Court finds
28
     that the only claim Plaintiff exhausted is her claim that she was sexually assaulted due to

                                                 -9-
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 10 of 14




 1   Defendant’s failure to provide adequate monitoring of her housing unit. All other claims
 2   will be dismissed for failure to exhaust.
 3          B.     FTCA/Discretionary Function Exception
 4                 1.     Legal Standard
 5          “The FTCA provides a limited waiver of the sovereign immunity of the United
 6   States for torts committed by federal employees acting within the scope of their
 7   employment.” Nurse v. United States, 226 F.3d 996, 1000 (9th Cir. 2000) (citing Valdez
 8   v. United States, 56 F.3d 1177, 1179 (9th Cir. 1995)). Under the FTCA, the United States
 9   may be held civilly liable for the torts of its employees “in the same manner and to the
10   same extent as a private individual under like circumstances.” 28 U.S.C. § 2674. To state
11   a claim under the FTCA, a plaintiff “must show the government’s actions, if committed by
12   a private party, would constitute a tort” under state law. Love v. United States, 60 F.3d
13   642, 644 (9th Cir. 1995); 28 U.S.C. § 1346(b) (a plaintiff must allege that the United States
14   “would be liable to the claimant” as “a private person” “in accordance with the law of the
15   place where the act or omission occurred”). In other words, a plaintiff must allege a state
16   law tort claim. F.D.I.C. v. Meyer, 510 U.S. 471, 445, 477–78 (1994). Certain state law
17   claims, however, are excluded from the FTCA—for example, libel, slander,
18   misrepresentation, false arrest, and malicious prosecution. See 28 U.S.C. § 2680(h).
19          Also, the FTCA does not apply to claims involving “an act or omission of an
20   employee of the Government . . . [that is] based upon the exercise or performance or the
21   failure to exercise or perform a discretionary function or duty on the part of a federal agency
22   or an employee of the Government, whether or not the discretion involved be abused.” 28
23   U.S.C. § 2680(a). Thus, the FTCA may not apply to acts that “involv[e] an element of
24   judgment or choice.” Berkovitz v. United States, 486 U.S. 531, 536 (1988); Green v. United
25   States, 630 F.3d 1245, 1249 (9th Cir. 2010) (if the discretionary function exception applies,
26   sovereign immunity is reinstated).
27          The government bears the burden of showing that the discretionary function
28   exception applies. Bear Medicine v. U.S. ex rel. Sec’y of the Dep’t of the Interior, 241 F.3d



                                                 - 10 -
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 11 of 14




 1   1208, 1213 (9th Cir. 2001). To make that showing, the government must prove that each
 2   of the allegedly wrongful acts, by each allegedly negligent actor, is covered by the
 3   discretionary function exception. GATX/Airlog Co. v. United States, 286 F.3d 1168, 1174
 4   (9th Cir. 2002) (“when determining whether the discretionary function exception is
 5   applicable, ‘[t]he proper question to ask is not whether the Government as a whole had
 6   discretion at any point, but whether its allegedly negligent agents did in each instance’”)
 7   (quoting In re Glacier Bay, 71 F.3d 1447, 1451 (9th Cir. 1995)).
 8          For the discretionary function exception to apply, the challenged action must satisfy
 9   a two-part test. Valdez, 56 F.3d at 1179. First, the court must determine “whether a federal
10   statute, regulation, or policy mandated a specific course of action, or whether the
11   government actor retained an element of judgment or choice with respect to carrying out
12   the challenged action.” Green, 630 F.3d at 1250. If so, the court proceeds to determine
13   whether that judgment was based on considerations of public policy. Id. (internal citations
14   and quotations omitted). If both prongs are satisfied, then the challenged action “is immune
15   from suit—and federal courts lack subject matter jurisdiction—even if the court thinks the
16   government abused its discretion or made the wrong choice.” Id.
17                 2.     Discussion
18          Plaintiff’s claim against Defendant is grounded on the inadequate monitoring of her
19   housing unit on the day she was sexually assaulted. Defendant argues that this claim is
20   barred by the discretionary function exception to the FTCA. (Doc. 109 at 12.)
21          As mentioned previously, federal law imposes a duty on the BOP to “provide
22   suitable quarters and provide for the safekeeping, care, and subsistence of all persons
23   charged with or convicted of offenses against the United States.” 18 U.S.C. § 4042(a)(2).
24   However, courts have held that although § 4042 imposes a general duty to house and care
25   for prisoners, it does not mandate a specific manner in which to carry out that duty. See
26   Cohen v. United States, 151 F.3d 1338, 1342 (11th Cir.1998); Calderon v. United
27   States, 123 F.3d 947, 950 (7th Cir. 1997). Likewise, the PREA National Standards provide
28   a list of several factors for prison officials to consider when adequately staffing BOP



                                                - 11 -
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 12 of 14




 1   facilities and for determining the need for video monitoring, thus giving officials broad
 2   discretion when making such decisions. 28 C.F.R. § 115.13. And, BOP PS 5500.14
 3   mandates that official counts and census checks take place at certain times, but outside of
 4   those times, the protocols for monitoring housing units are left to the discretion of the
 5   facility. Plaintiff points to PS 3420.11 and 1210.24 to argue that monitoring of her housing
 6   unit did not involve an element of judgment or choice. (Doc. 122 at 11.) But those Program
 7   Statements do not provide any specific parameters or protocols for monitoring housing
 8   units. Thus, Defendant has satisfied the first prong of the discretionary function analysis,
 9   and Plaintiff has failed to present evidence to create a question of fact that the monitoring
10   of her housing unit did not involve a discretionary governmental function. Further,
11   “[w]hen a statute, regulation or agency guideline allows a government agent to exercise
12   discretion, it must be presumed that the agent’s acts are grounded in policy when exercising
13   that   discretion.”    Weissich     v.   United     States, 4   F.3d     810,    814    (9th
14   Cir.1993) (citing Gaubert, 499 U.S. at 324). Plaintiff has not overcome this presumption,
15   thus the second prong of the analysis has been satisfied as well.
16          Although Plaintiff’s allegations of sexual assault are troubling, decisions by
17   governmental officials as to the day-to-day security needs of a prison, including the number
18   of officers to employ to supervise a given area, where to place video cameras if they are to
19   be used at all, and tactical choices made surrounding the movement of prisoners within an
20   institution are judgment calls and choices based on policy determinations that seek to
21   accommodate safety and security goals in addition to finite agency resources.8 Thus, such
22   decisions fall within the realm of discretionary governmental decisions that Congress
23   intended to protect from exposure to suit by private individuals. See Cohen, 151 F.3d at
24   1345 (discretionary function exception precludes suit based on allegedly improper
25   decisions in classifying prisoners and placing them in institutions, even if result is one
26   prisoner attacking another prisoner); Calderon, 123 F.3d at 951 (discretionary function
27
            8
28            Thus, even if Plaintiff had exhausted the portion of her FTCA claim regarding
     inadequate staffing, it would be barred by the discretionary function exception for the same
     reasons.

                                                - 12 -
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 13 of 14




 1   exception precludes FTCA claim by federal prisoner injured in assault by another prisoner).
 2   “Balancing the need to provide inmate security with the rights of the inmates to circulate
 3   and socialize within the prison involves considerations based upon                   public
 4   policy.” Calderon, 123 F.3d at 951 (citing Bell v. Wolfish, 441 U.S. 520, 547–48
 5   (1979) (holding that prison administrators should be afforded wide-ranging deference in
 6   implementing and executing policies because discretion is needed to preserve internal
 7   discipline and maintain institutional security)).
 8           Plaintiff argues that she was sexually assaulted by a prisoner who was “out of
 9   bounds” and that the on-duty officer should not have allowed the other prisoner to enter
10   Plaintiff’s housing unit.     But as the Court discussed above, day-to-day security
11   considerations, including monitoring the housing unit for out of bounds inmates, are
12   precisely the type of policy decisions that are within the discretion of Defendant. Because
13   the Court finds that the decisions involved here were discretionary and that the discretion
14   was grounded in public policy considerations, the discretionary function exception to the
15   FTCA protects Defendant from suit, even if Defendant abused its discretion or was
16   negligent in the performance of its discretionary function. See Calderon, 123 F.3d at
17   951. Accordingly, because the Court is without subject matter jurisdiction in this case, the
18   Court will dismiss Plaintiff's claim.9
19           Accordingly,
20           IT IS ORDERED:
21           (1)   Plaintiff’s Motion for Summary Judgment (Doc. 76) is denied.
22   /////
23   /////
24   /////
25   /////
26   /////
27
28           Because the Court lacks subject matter jurisdiction over Plaintiff’s claim, it will
             9
     not address the remainder of Defendant’s arguments presented in its Motion for Summary
     Judgment.

                                                 - 13 -
     Case 4:17-cv-00427-DCB Document 146 Filed 10/26/20 Page 14 of 14




 1         (2)    Defendant’s Motion to Dismiss/Motion for Summary Judgment (Doc. 109)
 2   is granted as discussed herein, and the Clerk of Court must terminate the action and enter
 3   judgment accordingly.
 4         Dated this 18th day of October, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               - 14 -
